DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/048783 filed on
12/30/2020. Claims 1-11 are pending and have been examined in this office action. Claims 1 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Amendments filed 12/30/2020 have been entered. Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant argues that the cited reference, Tomura fails to explicitly disclose or suggest calculating the torque command by multiplying the calculated gain using a selected torsion torque reduction component… Examiner respectfully disagrees. Tomura does disclose the multiplication of a calculated gain to determine a dampening torque command (see at least [¶ 0065] For example, it is ensured that the amplitude of the damping torque becomes a maximum at a rotational frequency in the vicinity of the resonance frequency of the torsional damper. Specifically, the coefficient Kf corresponding to the planetary carrier rotational frequency is further multiplied by the value where the engine torque pulsation is multiplied by K, and the final damping torque is calculated. That is, the damping torque can be determined from the following equation. AND [¶ 0007] When the first motor generator is switched to an unloaded state and reversely rotated at the time a vehicle using only the second motor generator as a source of power is traveling, the hybrid drive device can rotatingly drive and start the engine via the distribution mechanism by causing the first motor generator to generate a predetermined braking torque or a predetermined torque in a positive rotational direction. AND [¶ 0065] Equation 7)
Furthermore, Applicant argues the cited reference, Yamamoto, fails to disclose the method of for determining a dampening torque command during a driving condition of the vehicle. Examiner respectfully disagrees. Yamamoto discloses the dampening torque command during a traveling state of the vehicle (see at least [col. 11, line 37-55] AND [ABSTRAC] A hybrid car includes an engine, a first motor, a second motor, a planetary gear, a disconnecting mechanism, and an electronic control unit. The electronic control unit is configured to control the engine and the first motor such that the first motor gives the engine a damping torque of the same phase as a pulsating component of a torque of the engine and the first motor starts the engine by cranking the engine when the engine is started with the shift position being the position for traveling.)
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura et al. U.S. Pub. No. 2004/0142790 (“Tomura”) in view of Yamamoto et al. U.S. Patent No. 9,932,040 (“Yamamoto”) and Hedman Patent No. 8,087,508 (“Hedman”).
Regarding claim 1 as best understood, Tomura discloses a vehicle control apparatus, which is applied to a vehicle to control driving of an electric motor of the vehicle, the vehicle including
an engine; a transmission; (see at least [¶ 0031] As shown in FIG. 1, a gasoline engine 12 (referred to below as “the engine') Serving as an internal combustion engine, a motor generator 1 (referred to below as “the MG1") and a motor generator 2 (referred to below as “the MG2) are disposed in a power system of a hybrid auto mobile disposed with a torque transmission device of the present embodiment.)
a wheel connected to a drive shaft of the transmission; and (see at least [¶ 0033] The rotation of the ring gear 22 is transmitted to wheels 34R and 34L via a reducer 28, a differential gear 30 and a drive shaft 32.)
the electric motor connected to one of the input shaft, the transmission, and the drive shaft, which constitute a power train that transmits power of the engine to the wheel, the vehicle control apparatus comprising circuitry including a processor connected to a memory and configured to (see at least [Fig.1] FIG. 1 is a diagram showing the configuration of a torque transmission device pertaining to a first embodiment…
calculate an engine pulsation frequency that indicates a frequency of torque pulsation generated in the engine in proportion to a rotational speed of the engine and to calculate a damper resonance frequency, at which the torsion damper resonates with the engine pulsation frequency in a torsional direction; switch a damping control content under a driving condition by the engine that suppresses vibration generated in the power train using the engine pulsation frequency and the damper resonance frequency; (see at least [¶ 0014] In this manner, because the invention detects torque pulsations generated in the torque from the internal combustion engine before the torque pulsations are trans mitted to the drive shaft and causes the motor generator to generate a reducing torque of the same phase as the torque pulsations for reducing effects of the detected torque pulsations on the drive shaft, the torque pulsations of the internal combustion engine can be reduced at the Stage before the torque is transmitted to the drive shaft and effects on the drive Shaft of the torque pulsations of the internal combustion engine can be easily reduced.)
calculate a gain, used for a torque command for driving the electric motor, using the engine pulsation frequency and the damper resonance 2Application No. 16/048,783 Reply to Office Action of April 16, 2020 frequency according to the damping control content; (see at least [Fig. 9] #62 Detect MG1 Rotational Frequency Wmg1 And MG2 Rotational Frequency Wmg2 #64 Calculate Planetary Carrier Rotational Frequency, #66 Calculate Gain Kf)
calculate the torque command by multiplying the calculated gain by, in accordance with the damping control content, a selected one of a torsion torque reduction component having a reverse phase with respect to a torsion torque generated by the torsion damper and a motor torque reduction component having a reverse phase with respect to a motor torque generated according to rotation of the electric motor; (see at least [¶ 0065] For example, it is ensured that the amplitude of the damping torque becomes a maximum at a rotational frequency in the vicinity of the resonance frequency of the torsional damper. Specifically, the coefficient Kf corresponding to the planetary carrier rotational frequency is further multiplied by the value where the engine torque pulsation is multiplied by K, and the final damping torque is calculated. That is, the damping torque can be determined from the following equation. AND [¶ 0007] When the first motor generator is switched to an unloaded state and reversely rotated at the time a vehicle using only the second motor generator as a source of power is traveling, the hybrid drive device can rotatingly drive and start the engine via the distribution mechanism by causing the first motor generator to generate a predetermined braking torque or a predetermined torque in a positive rotational direction. AND [¶ 0065] Equation 7)
determine a damping control torque command, which generates, in the electric motor, a damping control torque for suppressing the vibration generated in the power train, based on the torque command; and (see at least [¶ 0060] By adding the damping torque to the MG 1 with the Same phase as the engine torque pulsations in this manner, the effects of the engine torque pulsations do not appear in the ring gear linked to the drive shaft, or the effects can be reduced. In this case, although the fluctuation in the rotational frequency of the MG1 and fluctuation in the rotational frequency of the engine are in a direction in which they are amplified, the output of the engine torque pulsations to the drive shaft dominantly acting on vehicle Vibration can be suppressed. Thus, vehicle Vibration can be reduced.)
control the driving of the electric motor based on the damping control torque command so as to generate the damping control torque in the electric motor (see at least [¶ 0009] a control unit that controls the motor generator to generate a reducing torque of the same phase as the torque pulsations for reducing effects of the detected torque pulsations on the drive shaft.)
Tomura fails to explicitly disclose a control apparatus that includes calculating a gain using at least a torque reduction component with a reverse phase with respect to the torsion damper torque. However, Yamamoto teaches an apparatus to calculate the torque command by multiplying the calculated gain by at least one of a torsion torque reduction component having a reverse phase with respect to a torsion torque generated by the torsion damper and a motor torque reduction component having a reverse phase with respect to a motor torque generated according to rotation of the electric motor; (see at least [col. 11, line 37-55] When the shift position SP is the position for non-traveling in Step S140, it is determined that a reverse phase damping control for outputting a damping torque opposite in phase to the pulsating component Tev of the torque Te of the engine 22 from the motor MG1 is to be performed, a value that is obtained by multiplying the pulsating component Tev of the torque Te of the engine 22 by a negative coefficient kv2 (kv2·Tev) is set as a damping torque Tv2 (Step S170), a value that is obtained by adding the set damping torque Tv1 to the basic torque Tm1 tmp is set to the torque command Tm1* of the motor MG1 (Step S180), and the processing subsequent to Step S190 is executed. For example, a value of (−1) is used as the coefficient kv2. Details of the reverse phase damping control including the coefficient kv2 will be described later. As described above, when the shift position SP is the position for non-traveling, the engine 22 is cranked and started while the torque that is equivalent to the sum of the basic torque Tm1 tmp(cranking torque Tcr) and the damping torque Tv2 is output from the motor MG1.)
 Tomura discloses a vehicle apparatus with an engine, transmission, an electric motor connected to an input shaft and drive shaft with wheels. Tomura also discloses a frequency calculation, damping control content switching, torque and gain calculations. Yamamoto teaches a control apparatus that includes calculating a gain using at least a torque reduction component with a reverse phase with respect to the torsion damper torque.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura to incorporate the teachings of Yamamoto to calculate a gain using at least a torque reduction component with a reverse phase with respect to the torsion damper torque. Doing so allows for efficiently controlling the engine and torque damping. 
Tomura in view of Yamamoto fails to explicitly disclose a control apparatus that includes a clutch that may be connect or disconnect an engine crankshaft and an input shaft from the transmission. Tomura in view of Yamamoto also fails to explicitly disclose a torsion damper that allows rotation of the crankshaft and the input shaft by torsional deformation when connected to the clutch. However Hedman teaches a vehicle including a clutch configured to connect and disconnect a crankshaft of the engine and an input shaft of the transmission; a torsion damper configured to allow relative rotation of the crankshaft and the input shaft by torsional deformation in a connection state of the clutch (see at least [column 2, line 8-10] In a first embodiment of the invention a design is provided where a torsional vibration damper hub for a vehicle clutch comprises a hub splined to a shaft…)
Thus, Tomura in view of Yamamoto discloses a vehicle control apparatus with an engine, transmission, an electric motor connected to an input shaft and drive shaft with wheels. Tomura in view of Yamamoto also discloses frequency calculation, damping control content switching, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of Yamamoto to incorporate the teachings of Hedman to a clutch and a torsion damper. Doing so allows for control of the engine and dampening of the crankshaft.

Regarding claim 11 as best understood, Tomura discloses a vehicle control method to control an electric motor of a vehicle, the vehicle including
an engine; a transmission; (see at least [¶ 0031] As shown in FIG. 1, a gasoline engine 12 (referred to below as “the engine') Serving as an internal combustion engine, a motor generator 1 (referred to below as “the MG1") and a motor generator 2 (referred to below as “the MG2) are disposed in a power system of a hybrid auto mobile disposed with a torque transmission device of the present embodiment.)
a wheel connected to a drive shaft of the transmission; and (see at least [¶ 0033] The rotation of the ring gear 22 is transmitted to wheels 34R and 34L via a reducer 28, a differential gear 30 and a drive shaft 32.)
the electric motor connected to one of the input shaft, the transmission, and the drive shaft, which constitute a power train that transmits power of the engine to the wheel, (see at least [Fig.1] FIG. 1 is a diagram showing the configuration of a torque transmission device pertaining to a first embodiment…
the method comprising: calculating an engine pulsation frequency that indicates a frequency of torque pulsation generated in the engine in proportion to a rotational speed of the engine and calculating a damper resonance frequency, at which the torsion damper resonates with the engine pulsation frequency in a torsional direction;7Application No. 16/048,783 Reply to Office Action of April 16, 2020switching a damping control content under a driving condition by the engine that suppresses vibration generated in the power train using the engine pulsation frequency and the damper resonance frequency; (see at least [¶ 0014] In this manner, because the invention detects torque pulsations generated in the torque from the internal combustion engine before the torque pulsations are trans mitted to the drive shaft and causes the motor generator to generate a reducing torque of the same phase as the torque pulsations for reducing effects of the detected torque pulsations on the drive shaft, the torque pulsations of the internal combustion engine can be reduced at the Stage before the torque is transmitted to the drive shaft and effects on the drive Shaft of the torque pulsations of the internal combustion engine can be easily reduced.)
calculating a gain, used for a torque command for driving the electric motor, using the engine pulsation frequency and the damper resonance frequency according to the damping control content; (see at least [Fig. 9] #62 Detect MG1 Rotational Frequency Wmg1 And MG2 Rotational Frequency Wmg2 #64 Calculate Planetary Carrier Rotational Frequency, #66 Calculate Gain Kf)
calculating the torque command by multiplying the calculated gain by at least one of a torsion torque reduction component having a reverse phase with respect to a torsion torque generated by the torsion damper and a motor torque reduction component having a reverse phase with respect to a motor torque generated according to rotation of the For example, it is ensured that the amplitude of the damping torque becomes a maximum at a rotational frequency in the vicinity of the resonance frequency of the torsional damper. Specifically, the coefficient Kf corresponding to the planetary carrier rotational frequency is further multiplied by the value where the engine torque pulsation is multiplied by K, and the final damping torque is calculated. That is, the damping torque can be determined from the following equation. AND [¶ 0007] When the first motor generator is switched to an unloaded state and reversely rotated at the time a vehicle using only the second motor generator as a source of power is traveling, the hybrid drive device can rotatingly drive and start the engine via the distribution mechanism by causing the first motor generator to generate a predetermined braking torque or a predetermined torque in a positive rotational direction. AND [¶ 0065] Equation 7)
determining a damping control torque command, which generates, in the electric motor, a damping control torque for suppressing the vibration generated in the power train, based on the torque command; and (see at least [¶ 0060] By adding the damping torque to the MG 1 with the Same phase as the engine torque pulsations in this manner, the effects of the engine torque pulsations do not appear in the ring gear linked to the drive shaft, or the effects can be reduced. In this case, although the fluctuation in the rotational frequency of the MG1 and fluctuation in the rotational frequency of the engine are in a direction in which they are amplified, the output of the engine torque pulsations to the drive shaft dominantly acting on vehicle Vibration can be suppressed. Thus, vehicle Vibration can be reduced.
controlling the driving of the electric motor based on the damping control torque command so as to generate the damping control torque in the electric motor (see at least [¶ 0009] a control unit that controls the motor generator to generate a reducing torque of the same phase as the torque pulsations for reducing effects of the detected torque pulsations on the drive shaft.)
Tomura fails to explicitly disclose a method that includes calculating a gain using at least a torque reduction component with a reverse phase with respect to the torsion damper torque. However, Yamamoto teaches a method for calculating the torque command by multiplying the calculated gain by at least one of a torsion torque reduction component having a reverse phase with respect to a torsion torque generated by the torsion damper and a motor torque reduction component having a reverse phase with respect to a motor torque generated according to rotation of the electric motor; (see at least [col. 11, line 37-55] When the shift position SP is the position for non-traveling in Step S140, it is determined that a reverse phase damping control for outputting a damping torque opposite in phase to the pulsating component Tev of the torque Te of the engine 22 from the motor MG1 is to be performed, a value that is obtained by multiplying the pulsating component Tev of the torque Te of the engine 22 by a negative coefficient kv2 (kv2·Tev) is set as a damping torque Tv2 (Step S170), a value that is obtained by adding the set damping torque Tv1 to the basic torque Tm1 tmp is set to the torque command Tm1* of the motor MG1 (Step S180), and the processing subsequent to Step S190 is executed. For example, a value of (−1) is used as the coefficient kv2. Details of the reverse phase damping control including the coefficient kv2 will be described later. As described above, when the shift position SP is the position for non-traveling, the engine 22 is cranked and started while the torque that is equivalent to the sum of the basic torque Tm1 tmp(cranking torque Tcr) and the damping torque Tv2 is output from the motor MG1.)
Thus, Tomura discloses a method for operating an engine, transmission, an electric motor connected to an input shaft and drive shaft with wheels. Tomura also discloses a frequency calculation, damping control content switching, torque and gain calculations. Yamamoto teaches a method for operating an engine that includes calculating a gain using at least a torque reduction component with a reverse phase with respect to the torsion damper torque.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura to incorporate the teachings of Yamamoto to calculate a gain using at least a torque reduction component with a reverse phase with respect to the torsion damper torque. Doing so allows for efficiently controlling the engine and torque damping. 
Tomura in view of Yamamoto fails to explicitly disclose a control apparatus that includes a clutch that may be connect or disconnect an engine crankshaft and an input shaft from the transmission. Tomura in view of Yamamoto also fails to explicitly disclose a torsion damper that allows rotation of the crankshaft and the input shaft by torsional deformation when connected to the clutch. However Hedman teaches a vehicle including a clutch configured to connect and disconnect a crankshaft of the engine and an input shaft of the transmission; a torsion damper configured to allow relative rotation of the crankshaft and the input shaft by torsional deformation in a connection state of the clutch; (see at least [column 2, line 8-10] In a first embodiment of the invention a design is provided where a torsional vibration damper hub for a vehicle clutch comprises a hub splined to a shaft…)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of Yamamoto to incorporate the teachings of Hedman to a clutch and a torsion damper. Doing so allows for control of the engine and dampening of the crankshaft. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura in view of Yamamoto and Hedman as applied to claim 1 above, and further in view of Oikawa et al. U.S. Patent No. 8,825,291 (“Oikawa”).
Regarding claim 2 as best understood, Tomura in view of Yamamoto and Hedman disclose the elements of the current invention as stated above, with respect to claim 1. Tomura in view of Yamamoto and Hedman fail to explicitly disclose a vehicle control apparatus where the pulsation frequency is calculated by subtracting a first predetermined value from the damper resonance frequency.
However, Oikawa teaches the vehicle control apparatus according to claim 1, wherein the circuitry determines a case where the engine pulsation frequency is less than a first frequency obtained by subtracting a first predetermined value from the damper resonance frequency, a case where the engine pulsation frequency is equal to or greater than the first frequency and is also Meanwhile, in general, the frequency band of the vibration-damping torque generally used in the sprung vibration damping tends to be a relatively low frequency band as compared to the frequency band of the engine rotational number Ne, so that the coordinating unit 4 may use a low pass filter (LPF) and a high cut filter (HCF) fixedly set such that the rejection frequency is in a the relatively high frequency band corresponding to the frequency band of the engine rotational number Ne, for example, in place of the variable BCF 4a as the configuration to execute the above-described filter process.)
Thus, Tomura in view of Yamamoto and Hedman disclose a vehicle control apparatus with for damping vehicle noise using a frequency calculation unit, a damping control content switch unit, gain and torque calculation units, a command torque determination unit, and a drive control unit. Oikawa teaches a vehicle control apparatus where the pulsation frequency is calculated by subtracting a first predetermined value from the damper resonance frequency.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of Yamamoto and Hedman to incorporate a torque determination unit to generate a damping control torque depending on clutch stroke engagement. Doing so allows the apparatus to more efficiently determining the command torque for more efficient vehicle sound/vibration damping.

Regarding claim 3 as best understood, Tomura in view of Yamamoto and Hedman disclose the elements of the current invention as stated above, with respect to claim 2. Tomura in 
However, Oikawa teaches the vehicle control apparatus according to claim 2, wherein the circuitry is further configured to: 3Application No. 16/048,783 Reply to Office Action of April 16, 2020
calculate a first gain, which becomes a minimum value when the engine pulsation frequency coincides with the first frequency in the case where the engine pulsation frequency is less than the first frequency; calculate a second gain, which decreases as the engine pulsation frequency increases from the first frequency toward the second frequency, and a third gain, which increases as the engine pulsation frequency increases from the first frequency toward the second frequency, in the case where the engine pulsation frequency is equal to or greater than the first frequency and is also equal to or less than the second frequency; and calculate a fourth gain, which becomes a maximum value when the engine pulsation frequency coincides with the second frequency in the case where the engine pulsation frequency is greater than the second frequency; calculate the torque command by multiplying the motor torque reduction component by the first gain in the case where the engine pulsation frequency is less than the first frequency; calculate the torque command by summing up a value obtained by multiplying the motor torque reduction component by the second gain, and a value obtained by multiplying the torsion torque reduction component by the third gain, in the case where the engine pulsation frequency is equal to or greater than the first frequency and is also equal to or less than the second frequency; and calculate the torque command by multiplying the torsion torque reduction component by the fourth gain in the case where the engine pulsation frequency is greater than the second frequency (see at least [column 18, line 9-17] The coordinating unit 204 of this embodiment executes a process to change the control gain in the vibration-damping control according to the engine rotational number Ne. Then, the vehicle vibration-damping controlling unit 3 changes the vibration-damping torque by multiplying the control gain corresponding to the engine rotational number Ne by the vibration-damping torque being the control amount or the physical amount corresponding to the vibration-damping torque.)
Thus, Tomura in view of Yamamoto and Hedman disclose a vehicle control apparatus with for damping vehicle noise using a frequency calculation unit, a damping control content switch unit, gain and torque calculation units, a command torque determination unit, and a drive control unit. Oikawa teaches a vehicle control apparatus where the pulsation frequency is calculated by subtracting a first predetermined value from the damper resonance frequency.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of Yamamoto and Hedman to incorporate a torque determination unit to generate a damping control torque depending on clutch stroke engagement. Doing so allows the apparatus to more efficiently determining the command torque for more efficient vehicle sound/vibration damping.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura in view of Yamamoto and Hedman as applied to claim 1 above, and further in view of Dai et al. U.S. Pub. No. 2013/0296103 (“Dai”).
Regarding claim 4 as best understood, Tomura in view of Yamamoto and Hedman disclose the elements of the current invention as stated above, with respect to claim 1. Tomura in view of Yamamoto and Hedman fail to explicitly disclose a vehicle control apparatus with a torque determination unit for determining whether or not to generate a damping control torque depending on clutch stroke engagement.
The bypass clutch may be moved from the engaged position to a disengaged position while the slip of the torque converter is above a threshold in lieu of maintaining the bypass clutch in the engaged position and applying the motor torque. The bypass clutch may be moved from the engaged position to a disengaged position while a level of engine torque is above a threshold in lieu of maintaining the bypass clutch in the engaged position and applying the motor torque. The bypass clutch may be moved from the engaged position to a disengaged position while a rate of change of engine torque is above a threshold in lieu of maintaining the bypass clutch in the engaged position and applying the motor torque.)
Thus, Tomura in view of Yamamoto and Hedman disclose a vehicle control apparatus with for damping vehicle noise using a frequency calculation unit, a damping control content switch unit, gain and torque calculation units, a command torque determination unit, and a drive control unit. Dai teaches an apparatus with a torque determination unit for determining whether or not to generate a damping control torque depending on clutch stroke engagement. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of Yamamoto and Hedman to incorporate the teachings of Dai and include determining a torque and generate a damping control torque depending on clutch stroke engagement. Doing so allows 

Regarding claim 5 as best understood, Tomura in view of Yamamoto and Hedman disclose the elements of the current invention as stated above, with respect to claim 1. Tomura in view of Yamamoto and Hedman fail to explicitly disclose with a command torque determination unit for determining the torque command through an upper/lower limit processing technique.
However, Dai teaches the vehicle control apparatus according to claim 1, wherein the circuitry determines the damping control torque command by performing an upper/lower limit processing on the torque command (see at least [¶ 0041] The criteria for controlling motor 30 to enable engagement of torque converter clutch 44 to be maintained in block 208 in an embodiment of the present invention includes the following. The torque level and the rate of change of engine torque 76 from engine 20 are monitored. If specific thresholds are exceeded and the amount of slip in torque converter 40 is below a specified value, then motor 30 is engaged to add a small amount of motor torque to prevent the slip of torque converter 40 from reaching Zero.)
Thus, Tomura in view of Yamamoto and Hedman disclose a vehicle control apparatus with for damping vehicle noise using a frequency calculation unit, a damping control content switch unit, gain and torque calculation units, a command torque determination unit, and a drive control unit. Dai teaches an apparatus with a command torque determination unit for determining the torque command through an upper/lower limit processing technique. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura in view of
Yamamoto and Hedman as applied to claim 1 above, and further in view of Barrass et al. U.S. Pub. No. 2017/0205778 (“Barrass”).
Regarding claim 6 as best understood, Tomura in view of Yamamoto and Hedman disclose the elements of the current invention as stated above, with respect to claim 1. Tomura in view of Yamamoto and Hedman fail to explicitly disclose a vehicle control apparatus including a filter processing unit configured to seta a band pass filter with the engine pulsation frequency as a pass band to calculate a post-filter torque command to determine the damping control torque.
However, Barrass teaches the vehicle control apparatus according to claim 1, wherein the circuitry is further configured to set a band pass filter having the engine pulsation frequency as a pass band and perform a band pass filter processing on the torque command to calculate a post-filter torque command, and calculate the damping control torque command based on the post-filter torque command (see at least [¶ 0070] The inventor's in the present case have recognized that a vehicle drive line may have a characteristic frequency, for example associated with the torsional stiffness of components in the vehicle drive line and/or their respective moments of inertia, and that by applying a selective filter a vehicle's characteristic oscillatory response to changes in torque can be selectively damped without compromising the vehicle's responsiveness.)
Thus, Tomura in view of Yamamoto and Hedman disclose a vehicle control apparatus with for damping vehicle noise using a frequency calculation unit, a damping control content switch unit, gain and torque calculation units, a command torque determination unit, and a drive control unit. Barrass teaches a vehicle control apparatus to filter the engine pulsation frequency to calculate damping control torque. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomura in view of Yamamoto and Hedman to incorporate the teachings of Barrass to incorporate a filter for the engine pulsation frequency to calculate damping control torque. Doing so allows the apparatus to more efficiently determining the command torque for more efficient vehicle sound/vibration damping.

Allowable Subject Matter
	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/O.K.M./
Examiner, Art Unit 3668                                                                                                                                                                                            
/Thomas Ingram/            Primary Examiner, Art Unit 3668